MEMORANDUM **
Andrew Monaghan appeals pro se the district court’s order sua sponte dismissing his complaint for failure to state a claim and denying leave to proceed in for-ma pauperis in his action against television *876station, ICABE, and newscaster Bill Wier, for making inappropriate statements, innuendos, and gestures on television. We have jurisdiction under 28 U.S.C. § 1291. Hoohuli v. Ariyoshi 741 F.2d 1169, 1171-72 n. 1 (9th Cir.1984). We review de novo the district court’s dismissal, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and we affirm.
Because Monaghan’s claims against KABE and Wier fail to give rise to federal subject matter jurisdiction, the district court properly dismissed the complaint. See Denton v. Hernandez, 504 U.S. 25, 32, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992); Tosco Corp. v. Communities for a Better Env’t, 236 F.3d 495, 499 (9th Cir.2001).
Monaghan’s request for a broader appealability certificate is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.